Citation Nr: 0710910	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  00-13 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased evaluation for service-
connected residuals of left epididymectomy, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1980, and from August 1982 to November 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Montgomery, Alabama (RO).

The issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability is 
addressed in the Remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service medical records show no evidence of 
a low back injury or diagnosed low back disorder.

2.  The veteran has a current diagnosis of degenerative joint 
disease of the lumbar spine.

3.  The evidence of record does not relate the veteran's 
current back disorder to his military service.

4.  The veteran's service-connected residuals of left 
epididymectomy are manifested as requiring long-term drug 
therapy and intermittent intensive management.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. § 1131, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an increased evaluation for service-
connected residuals of left epididymectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §  4.115b, Diagnostic Codes 7599-7525 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and for an increased evaluation, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Because the pertinent regulations concerning VA's 
duties to notify and assist were not enacted until 2000, 
notification of these duties prior to the initial 
adjudication of the appellant's claim was impossible.  
However, letters dated in November 2002, July 2003, June 
2004, and March 2006 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded VA examinations in October 2001, November 2002, and 
July 2005.  38 C.F.R. § 3.159(c)(4).  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

In reaching its decision herein, the Board finds that an 
additional VA examination for purposes of determining the 
etiology of the veteran's current low back disorder is not 
warranted.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in service connection claims, the VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of  McLendon are not met in this case.

The evidence of record does not establish that the veteran 
incurred or aggravated a low back disorder during service, or 
that he suffered any ongoing low back symptoms following his 
discharge from the service.  Specifically, there is no 
objective evidence of record showing any complaints of or 
treatment for a low back disorder during service, or for 
thirteen years thereafter.  His separation examination, 
performed in November 1984, noted that his spine was normal.  
In addition, the veteran denied having any recurrent back 
pain on a medical history report, dated in November 1984.  A 
post service VA physical examination, performed in January 
1985, noted that his spine was unremarkable.  X-ray 
examination of the lumbosacral spine, performed in October 
1990, revealed an impression of normal findings.  A 
subsequent X-ray examination of the lumbar spine, performed 
in September 1997, revealed lumbar vertebral bodies which 
were of normal in height and alignment, with disc spaces well 
maintained.  The report concluded with an impression of a 
normal study.  Finally, a November 2002 VA general physical 
examination noted a diagnosis of low back pain, and noted the 
examiner's opinion that this condition would not be service-
connected. 



Back Disorder

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Review of the veteran's service medical records shows no 
evidence of a low back injury or diagnosed low back disorder.  
Subsequent to service, the first postservice evidence of a 
low back disorder was in November 1997, over thirteen years 
after the veteran's discharge from the service.  In November 
1997, the veteran reported a history of low back pain for the 
past three days.  Physical examination of the lumbar spine 
revealed a good range of motion, and no spasm of the 
paraspinal muscles.  The report concluded, in part, with a 
diagnosis of osteoarthritis of the lumbar spine, although 
this diagnosis does not appear to have been based upon an X-
ray examination.  A previous X-ray examination of the lumbar 
spine, performed in September 1997, revealed lumbar vertebral 
bodies which were of normal in height and alignment, with 
disc spaces well maintained.  The report concluded with an 
impression of a normal study.

A VA physical examination, performed in November 2002, noted 
the veteran's complaints of low back pain.  The VA examiner 
noted that he had reviewed the veteran's claims folders.  
Physical examination of the lumbar spine revealed a good 
range of motion and no significant impairment.  The report 
concluded with a diagnosis of low back pain.  The examiner 
then opined that this condition would not be service-
connected.

A May 2004 private treatment report noted the veteran's 
chronic back pain, which had been treated with steroid 
injections, and specified that an April 2004 MRI examination 
had shown degenerative disc disease of the lumbar spine.  In 
July 2005, a VA examination was conducted.  Physical 
examination was normal, with the veteran having no tenderness 
over the thoracolumbar spine, and no limitation of motion of 
the lumbar spine, with no neurological manifestations.  The 
veteran was diagnosed with low back pain and degenerative 
joint disease.  

Based upon a review of the veteran's claims folders, the 
Board concludes that the evidence of record does not relate 
the veteran's back disorder to his military service.  
Although the record contains several diagnoses of a low back 
disorder, none of them relate the low back disorder to the 
veteran's military service.  Because such a nexus opinion is 
required to substantiate the veteran's claim for service 
connection, service connection for a low back disorder is not 
warranted.

Because the evidence of record does not relate the veteran's 
low back disorder to his military service, the preponderance 
of the evidence is against his claim.  As such, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Residuals of Left Epididymectomy

Once service connection has been established, disability 
ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's residuals of left epididymectomy are currently 
evaluated as 10 percent disabling under Diagnostic Code 7599-
7525.  See 38 C.F.R. § 4.115b, Diagnostic Code 7525 (2006).  
When an unlisted residual condition is encountered which 
requires an analogous rating, the first two digits of the 
diagnostic code present that part of the rating schedule most 
closely identifying the bodily part or system involved, with 
a "99" assigned as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27 (2006).  Diagnostic 
Code 7525 contemplates chronic epididymo-orchitis, and 
directs that the condition be rated as urinary tract 
infection.  

Unless there is evidence of poor renal function, in which 
case the disability should be rated as renal dysfunction, 
urinary tract infections are rated under 38 C.F.R. § 4.115a 
(2006).  In this case, as there is no evidence of poor renal 
function, the veteran's residuals of left epididymectomy will 
be evaluated under the criteria for urinary tract infections.  
The current 10 percent disabling evaluation is warranted when 
long-term drug therapy, 1-2 hospitalizations per year, and/or 
intermittent intensive management is required.  Id.  The 
maximum schedular evaluation, of 30 percent disabling, is 
warranted when there is recurrent symptomatic infection 
requiring draining/frequent hospitalization (greater than 2 
times per year), and/or requiring continuous intensive 
management.  Id. 

A March 1997 private treatment record noted that the 
veteran's most recent incidence of epididymo-orchitis had 
resolved with antibiotics.  An August 2001 private treatment 
record noted that the veteran required at least periodic 
antibiotics for his condition; the October 2001 VA 
examination noted that he was maintained on twice-daily 
antibiotics.  In May 2004, the veteran reported to his 
private physician that he experienced pain in his left groin 
area radiating to the lower back.  On VA examination in July 
2005, the veteran reported some aches with excessive walking, 
and pain with lifting and strenuous work; the physical 
examination revealed some tenderness in the epididymis 
bilaterally, but no hydrocele or hernias.  A scrotum 
ultrasound conducted at that time was normal.  

The evidence of record does not support an evaluation greater 
than 10 percent disabling for the veteran's residuals of left 
epididymectomy.  It is clear that he maintains a long-term 
drug therapy regimen to minimize his symptomatology, but 
there is no evidence that he experiences recurrent 
infections, as the last documented case of acute infection 
was in March 1997.  There is also no evidence that the 
veteran has been hospitalized for the residuals of his 
condition, or that it has required continuous intensive 
management, requiring medications to an extent greater than 
the drug therapy noted above, or of other procedures to treat 
the residuals.  As the criteria for a 30 percent disabling 
evaluation have not been shown, an evaluation greater than 10 
percent disabling for residuals of left epididymectomy is not 
warranted.

Because the evidence does not show that the veteran's 
residuals of left epididymectomy result in recurrent 
symptomatic infection requiring frequent hospitalization or 
continuous intensive management, the preponderance of the 
evidence is against his claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a back disorder is denied.

An evaluation in excess of 10 percent disabling for service-
connected residuals of left epididymectomy is denied.




REMAND

The veteran claims entitlement to TDIU.  VA will grant a TDIU 
rating when the evidence shows that the veteran is precluded, 
by reason of service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).  Under 38 C.F.R. § 4.16, if there 
is only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for chondromalacia 
of the right patella, currently evaluated as 20 percent 
disabling; residuals of a left ankle injury, currently 
evaluated as 10 percent disabling; residuals of left 
epididymectomy, currently evaluated as 10 percent disabling, 
and impotency, currently evaluated as noncompensable.  As 
such, the percentage rating standards for TDIU are not met.

Nevertheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an 
extraschedular basis under the provisions of 38 C.F.R. 
§4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  For a 
veteran to prevail on a claim for entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability, the record must reflect some 
factor which takes the case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The veteran's current combined 
rating is itself recognition that his impairments makes it 
difficult to obtain or keep employment; the ultimate question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Although the record contains several opinions as to the 
veteran's individual employability, it does not include 
sufficient medical evidence to adjudicate his claim for TDIU.  
The opinions discussed above fail to meet the requirements 
for a TDIU opinion because they either 1) consider both the 
veteran's service-connected and nonservice-connected 
disabilities, when only his service-connected disabilities 
should be considered; 2) consider only some, but not all, of 
the veteran's 
service-connected disabilities; or 3) consider factors that 
are specifically unrelated to employability under VA 
regulations (e.g. age).

VA assistance in developing a claim includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
As such, the RO should obtain a medical opinion as to whether 
the veteran's service-connected disabilities, alone, and not 
in concert with his 
nonservice-connected disabilities, render him unable to 
obtain or retain substantially gainful employment.  See 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2006).

Accordingly, the issue of entitlement to TDIU is remanded for 
the following actions:

1.  The veteran's claims file must be 
forwarded to a VA examiner, who must be 
asked to determine the impact that the 
veteran's service-connected disabilities 
have on his employability.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  

Based on the review of the claims file, 
the examiner must provide an opinion as 
to whether the veteran is unable to 
obtain or retain employment, consistent 
with his education and occupational 
experience, due collectively to his 
service-connected disabilities only 
(i.e., chondromalacia of the right 
patella, residuals of a left ankle 
injury, residuals of left 
epididymectomy, and impotency).  

The examiner is reminded that under 38 
C.F.R. §§ 3.341, 4.16, and 4.19 (2006), 
that in determining whether 
unemployability exists, consideration 
may be given to the veteran's level of 
education, special training, and 
previous work experience.  However, 
consideration may not be given to the 
veteran's age, or to any impairment 
caused by nonservice-connected 
disabilities noted in the evidence of 
record.

A complete rationale any opinions 
expressed must be given.  The report 
must be typed.

2.  After obtaining the opinion 
requested above, the veteran's claim for 
entitlement to TDIU must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
WILLIAM YATES	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


